DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Continued Examination under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 02/16/2021 has been entered. An action on the RCE follows. 


Status of the application

This Office Action is in response to Applicant's amendments and arguments filed on 10/29/2020. Claims 1-20 are pending for this examination.


Invention Summary as understood by the Examiner


This section describes a simplified summary of the claimed subject matter in order to provide a basic understanding of the examiner on the subject matter. This summary is not an extensive overview and is not intended to identify key/critical elements or to delineate the scope of the claimed subject matter as presented in the disclosure. Its sole purpose is to present some concepts of the claimed subject matter in a simplified form. The applicant is not expected to comment on this section unless there is a gross misrepresentation of the invention which implies that the Examiner’s comprehension may be flawed. 

The invention of the instant application, teaches creation of a system of software application which takes natural language commands and provides possible necessary actions to perform the task related to the command on a user interface. It considers the tasks to be performed as intent of the command entered by a user. After a user selects the necessary actions from a menu to accomplish the tasks, it saves the intent and the corresponding actions in a database. In other words, it maps intents to actions. In future, when any user enters the same command (or intent), the system performs the corresponding actions. At this time the examiner cannot find any allowable subject matter. The applicant is 

Analogous art

In broad interpretation, voice recognition, voice to text conversion, voice command to action mapping, using saved command (or intent) to actions to perform the received commands. The prior arts which teach any one of the technologies is considered as analogous art. 


Claim Interpretation

In this section below, the examiner has explained how some of the terms used in the claims are interpreted in light of the specification.Palette of intent: The term “palette of intent” has not been used anywhere in the specification or drawings. Specification recites in [0004] “….display, on a graphical user interface, an action palette relating to a palette intent wherein the action palette includes a plurality of action types, and wherein each action type includes a plurality of actions of the respective action type.” Fig. 8 shows an action palette. The examiner interprets the term “Palette of intent” to be equivalent to an “Action Palette” which includes one or more actions. The action palette has title which is the intent related to the action palette. 

Entity: The term “entity” has not been defined. Specification recites in paragraph [0030] “Each entity in the command interpreter API may be associated with a respective type and a respective set of labeled utterances. For example, a set of entities in the command interpreter API may include a CoworkerlD, an EnglishName, a NonEnglishFirstName, a NonEnglishlastName, a NonEnglishName, an OrderNumber, a Pronoun, a personName, etc. Entity types include a regular expression type, a composite type, a simple type, a list type, and a prebuilt type, for example.” The specification recites in paragraph [0042] bottom 4 lines, “The command interpreter 152 may generate an entity of "Person" or "Employee" having a value equal to the identity of the speaker (e.g., the person swiping in). Another application may analyze the output of the command interpreter 152 to perform an action, such as performing a time clock in on behalf of a user.” These paragraphs show that entity can be any variable name, e.g., ID, name, order number, a pronoun (e.g., he, she, they, it, this, etc.), person, employee, etc.

dynamic descriptor: The term “dynamic descriptor” has not defined. The specification recites in [0098] “In some embodiments, a dynamic descriptor may be used to map intents to actions.” In light of the specification the examiner interprets “dynamic descriptor” as any structure or object or symbol or variable which shows a mapping of intents to actions. Considering this definition, a “palette of intent” is a dynamic descriptor because it maps intents to actions. 

encoded: The specification recites claim 20 in paragraph [0130] as “20. The computer-implemented method of any one of aspects 13 through 18, wherein the plurality of actions are encoded as dynamic descriptors.” Nowhere else in the specification, the term “encoded” is defined or described. Using the customary meaning of the term from dictionary.com, “encode – to convert into code”. Anything in a computer program is converted to code. As such, the term “encoded” does not add any distinguishing weight to the claim. 

	Acknowledgement

Claims 1-20 are pending.
Claims 1, 7 and 13 have been amended.


Response to Amendment/Arguments
Arguments are moot in light of the new ground of rejection, which relies upon prior art made of record Autoitscript, “GUICtrlRead”, published at https://www.autoitscript.com/autoit3/docs/functions/GUICtrlRead.htm and Hassan et al. (hereinafter Hassan, “Extraction and Classification of User Interface Components from an Image”, 2018, International Journal of Pure and Applied Mathematics. Accordingly, this action has been made non-FINAL. 

	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1, 7 and 13 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 recites “..receive a data description corresponding to a graphical user interface control, identify the graphical user interface control by analyzing an image using a trained convolutional neural network,..”. In context of the whole claim it is unclear the use of the claim limitation “receive a data description corresponding to a graphical user interface”. The claim mentions it receives a “data description” but does not show any use of the “data description”. As such this step is extraneous. It appears to the examiner that two different embodiments from the specification have been combined in the claim. Specification paragraph [0082] describes convolutional neural network identifies a “GUI control” based on a description of its data. Specification [0083] teaches the CNN receives a screen capture of the GUI and a description of the GUI element and then locates the GUI element. Please note with the image, the CNN receives a description of a GUI element, not description of data inside the element. As a result, the claim has failed to clearly point out the subject matter. 

Claims 7 and 13 are substantially similar and can be rejected using the same rationale as above. 
The remaining dependent claims are rejected for being dependent on a rejected claim. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 2, 4, 7, 8, 10, 13, 14, 16, 19 and 20 are rejected under AIA   35 U.S.C. 103 as being unpatentable over Alexander Lebrun (hereinafter Lebrun) Publication No.: US 2015/0302850 in view of Autoitscript, Published at https://www.autoitscript.com/autoit3/docs/functions/GUICtrlRead.htm and further in view of Hassan et al. (hereinafter Hassan, “Extraction and Classification of User Interface Components from an Image”, 2018, International Journal of Pure and Applied Mathematics).


	
As per claim 1, (Currently amended) Lebrun teaches, 

A computing system, comprising 

one or more processors, (Lebrun Fig. 1A Device 110, Developer Platform 120. Lebrun recites in [0071] “Any of the steps, operations, or processes described herein may be performed or implemented with one or more hardware or software modules, alone or in combination with other devices. In one embodiment, a software module is implemented with a computer program product comprising a computer-readable medium containing computer program code, which can be executed by a computer processor for performing any or all of the steps, operations, or processes described.”)

an input device, and (Lebrun Fig. 1B box 170 “Training Interface”. This is an input device.) 

a memory containing instructions that, when executed, (Lebrun recites in [0071] “Any of the steps, operations, or processes described herein may be performed or implemented with one or more hardware or software modules, alone or in combination with other devices. In one embodiment, a software module is implemented with a computer program product comprising a computer-readable medium containing computer program code, which can be executed by a computer processor for performing any or all of the steps, operations, or processes described.” Here computer-readable medium is memory containing instructions.)

cause the computing system to: 

display, on a graphical user interface, an action palette relating to a palette intent (Lebrun Fig. 4 shows a palette. In box 410a, the Intend is shown in box 440 which “shop”.)

wherein the action palette includes a plurality of different action types, [[and]] wherein each action type includes a plurality of actions of the respective action type,  and (Lebrun Fig. 4 panel 410a is an action palette where the intent is “shop” and multiple types of actions are attached to the intent. The next line in the panel 410a has two actions “add entity”[465]  and “Quick Add”[475]. Both actions of this box are of type adding entity. The next line is the panel 410a has “Validate”[460] and “Dismiss” [470]. These actions are type accepting/rejecting the selection above. This shows that each action palette includes an intent and there are multiple types of action to be performed and each action type has more than one actions to be performed.) 

receive, via the input device, a user selection of one or more of the plurality of actions, and store the selected one or more of the plurality of actions in association with the palette intent in an electronic database. (Lebrun recites in [0051] last sentence, “Upon selecting the validate button 460 or dismiss button 470 the action panel is removed from the inbox and the action module 168 sends the corresponding action to the NL configuration system 130 for updating the NLU model 152 and in some embodiments the models of the speech recognition system 140.”) 

Lebrun teaches displaying a GUI action palette which maps a GUI element to several actions, where a UI command can be a voice command. Lebrun does not explicitly teach “receive a data description corresponding to a graphical user interface control,”. However in analogous art of GUI elements mapping Autoitscript teaches, 
receive a data description corresponding to a graphical user interface control, (Autoitscript shows a function call GUICtrlRead which receives all kind of data including description of a user interface control.) 
Therefore, it would have been obvious to a person of the ordinary skill in the art before the effective filling date of the invention to modify the above teaching of Lebrun of mapping GUI commands by incorporating the teaching “receive a data description corresponding to a graphical user interface control,” of Autoitscript. The modification would have been obvious because one of the ordinary skills of the art would have implemented the function of receiving description of data in a GUI control element. This will help to recognize the GUI element which can be used to train a machine learning method.

Lebrun and Autoitscript teach displaying a GUI action palette which maps a GUI element to several actions, where a UI command can be a voice command. Lebrun does not explicitly teach “identify the graphical user interface control by analyzing an image using a trained convolutional neural network, wherein at least one of the plurality of actions corresponds to the identified graphical user interface control,”. However in analogous art of GUI elements mapping Autoitscript teaches, 

identify the graphical user interface control by analyzing an image using a trained convolutional neural network, (Hassan recites on page 8 under the heading “component detection”, “The components in the User Interface of the aforementioned platforms generally include Buttons, Text Views, and Input Texts etc. These components are identified using Contour Finding [12] techniques. The Component Detection step serves as the initial step of our Component Extraction Model. The basic flow is to first detect the outline of the shapes present in our image and then find out the centre of contours.” Hassan teaches on page 9 under the heading “E. Training Model with UI Elements” that to identify UI controls convolutional neural network is used.)
wherein at least one of the plurality of actions corresponds to the identified graphical user interface control, (Hassan teaches all UI components are identified using this process. As such, actions corresponding to any UI component is identified using this method used by CNN.)

Therefore, it would have been obvious to a person of the ordinary skill in the art before the effective filling date of the invention to modify the above teaching of Lebrun of mapping GUI commands by incorporating the teaching “identify the graphical user interface control by analyzing an image using a trained convolutional neural network, wherein at least one of the plurality of actions corresponds to the identified graphical user interface control,” of Hassan. The modification would have been obvious because one of the ordinary skills of the art would have implemented the function of receiving an image of a GUI screen and identify the different control elements of it. This will be used to train a machine learning method.


As per claim 2, (original) Lebrun teaches, 

wherein the memory includes further instructions that when executed, cause the computing system to: 

receive, via the input device, an utterance of the user, wherein the utterance includes a spoken command of the user, (Lebrun recites in [0019] starting at line 6, “The user inputs the NL query on the runtime system 112 through voice commands, touchscreen gestures, audio signals or keystrokes. An explicit form of an NL query includes as a natural language expression.”)  

process the spoken utterance to determine a user intent and an entity, (Lebrun recites in [0021] “The runtime system 112 uses the NL configuration system 130 to process the natural language expression of the inputted NL query into program or machine-readable code, computer instructions, or constructs that the runtime system is capable of interpreting or executing. The code, instructions or constructs represent the intent of the NL query that the runtime system 112 and/or the application 114 can understand.”) 

retrieve, by correlating the user intent to the stored palette intent, the stored one or more of the plurality of actions, and (Lebrun recites in [0026] “The developer platform 120 facilitates the development and training of the NL configuration system 130, including the speech recognition system 140 and the NLU system 150. The training of the systems can be based in part on input by the developer and user logs received by the platform from the devices. The user logs include one or more NL queries, the queries' intents and associated actions performed by the runtime system 112 and/or application 114 in response to the NL queries.” Here user logs are stored palette intent, which are retrieved.) 

execute each of the plurality of actions. (Lebrun recites in [0026] starting at line 9 from the bottom, “The API server 180 sends back the determined action to the NL configuration system 130, which receives 186 and redirects 134 the action to the device 110 that runs the runtime system 112 and/or application 114. The runtime system 112 and/or application 114 then performs the action and records the results of the action, which action was performed, the NL query, predicted intent and other configuration parameters of the NL configuration system 130 in a user log.” Please note that a user log includes a plurality of actions.)

As per claim 4, (original) Lebrun teaches, 

wherein the memory includes further instructions that when executed, cause the computing system to: 

store the selected one or more of the plurality of actions in association with the palette in an electronic database as dynamic descriptors. (Lebrun recites in [0005] “Upon processing natural language expressions, runtime systems and applications generates a plurality of user logs that are received by a developer platform. Each user log includes one or more natural language expression in form of an NL query and the intent predicted by the NL configuration system based on the natural language expressions.” The user logs are equivalent to dynamic descriptors. Logs are saved and retrieved. As such, it is obvious that the log are saved in a database.) 

As per claims 7, 8, and 10, these are medium claims that substantially parallel the limitations of the system claims 1, 2 and 4, respectively. It would have been obvious to one of ordinary skill in the art before the time of the invention to implement the prescribed system steps as a medium. 

As per claims 13, 14, and 16, these are method claims that substantially parallel the limitations of the system claims 1, 2 and 4, respectively. It would have been obvious to one of ordinary skill in the art before the time of the invention to implement the prescribed system steps as a method. 


As per claim 19, (original) Lebrun teaches, 

wherein at least one of the plurality of actions is implemented as a dynamic function. (Lebrun recites in [0035] starting at line 6, “In some embodiments, an NL instance is dynamic in time, since the NL configuration system is continually updated and/or retrained. For example, the NLU model is retrained based on received user logs as described in detail with respect to FIG. 1A.”)

As per claim 20, (currently amended) Lebrun teaches, 

wherein the plurality of actions are included in an encoded dynamic descriptors. (In light of the specification [e.g., paragraph 0098], “a dynamic descriptor may be used to map intents to actions.” In Leburn Fig. 4 action panel 410a maps Intent “shop” to multiple actions, e.g. Add Entity/Quick Add, Validate/Dismiss, etc. The intent palette in Fig. 4 will be updated dynamically. For example Leburn [0060] shows how the palette can be changed dynamically by modifying different parameters and expressions. Please refer to “Claim Interpretation” section above for the explanation of the word “encoded”.)



Claims 3, 9 and 15 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Lebrun, Autoitscript and Hassan as applied to claim 1, 7 and 13 in view of Gabel et al. (hereinafter Gabel) Pub. No.: US 2015/0100943. 

As per claim 3, (original) Lebrun teaches, 
wherein the memory includes further instructions that when executed, cause the computing system to: 

display the selected one or more of the plurality of actions on a selected graphical user interface, (Lebrun Fig. 4 shows display of actions on a GUI.) 

Lebrun, Autoitscript and Hassan teach natural language command driven systems. They do not explicitly mention “receive an ordering indication via the input device, and order the one or more of the plurality of actions based on the ordering indication.” However, in analogous art of natural language command driven systems, Gabel teaches,

receive an ordering indication via the input device, and order the one or more of the plurality of actions based on the ordering indication. (Gabel recites in [0172] “In an embodiment, end usage implicit data may include any items ever selected via a generic menu of options becoming an implicit favorite, any specifically requested item categorized and assigned as a favorite within that category, and any ordered item in understood categories considered a favorite, such as when an end user orders pizza, this data implies that the end user "likes" pizza.”)

Therefore, it would have been obvious to a person of the ordinary skill in the art before the effective filling date of the invention to modify the above teaching of Lebrun, Autoitscript and Hassan of natural language command driven system by incorporating the teaching “receive an ordering indication via the input device, and order the one or more of the plurality of actions based on the ordering indication” of Gabel. The modification would have been obvious because one of the ordinary skills of the art would have implemented the function of Gabel to create natural language interface to order shopping items. Shopping is an application like any other software applications which need to have a user interface and using a voice driven user interface is convenient. 

As per claim 9, this is a medium claim that substantially parallels the limitations of the system claim 3. It would have been obvious to one of ordinary skill in the art before the time of the invention to implement the prescribed system steps as a medium. 

As per claim 15, this is a method claim that substantially parallels the limitations of the system claim 3. It would have been obvious to one of ordinary skill in the art before the time of the invention to implement the prescribed system steps as a method. 


Claims 5, 6, 11, 12, 17 and 18 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Lebrun, Autoitscript and Hassan as applied to claim 1, 7 and 13 in view of Kara et al. (hereinafter Kara) Pub. No.: US 2014/0365884. 


As per claim 5, (original) Lebrun, Autoitscript and Hassan teach natural language command driven systems. They do not explicitly mention “receive, via the input device, a request to create a new intent, display, on the graphical user interface, a new action palette, receive, via the input device, a name of the new action palette, and store the new action palette in the electronic database.” However, in analogous art of natural language command driven systems, Kara teaches,

wherein the memory includes further instructions that when executed, cause the computing system to: 

receive, via the input device, a request to create a new intent, (Kara Fig. 3 step 302 shows input, step 310 shows creating new intent.) 

display, on the graphical user interface, a new action palette, receive, via the input device, a name of the new action palette, and store the new action palette in the electronic database. (Kara Fig. 1. This shows that “update status” is the name of the stored action palette.) 

Therefore, it would have been obvious to a person of the ordinary skill in the art before the effective filling date of the invention to modify the above teaching of Lebrun, Autoitscript and Hassan of natural language command driven system by incorporating the teaching “receive, via the input device, a request to create a new intent, display, on the graphical user interface, a new action palette, receive, via the input device, a name of the new action palette, and store the new action palette in the electronic database” of Kara. The modification would have been obvious because one of the ordinary skills of the art would have implemented the function of Kara to create a database of saved intents and corresponding actions from the past for future use. 

As per claim 6, (original) Kara teaches, 

wherein the memory includes further instructions that when executed, cause the computing system to: 

receive, via the input device, a request from a first user to share the palette intent, wherein the intent includes an indication of a second user, and share the action palette with the second user by generating a copy of the action palette. (Kara Fig. 5 and 6 show another user using the created palette.) 

As per claims 11 and 12, these are medium claims that substantially parallel the limitations of the system claims 5 and 6, respectively. It would have been obvious to one of ordinary skill in the art before the time of the invention to implement the prescribed system steps as a medium. 

As per claims 17 and 18, these are method claims that substantially parallel the limitations of the system claims 5 and 6, respectively. It would have been obvious to one of ordinary skill in the art before the time of the invention to implement the prescribed system steps as a method. 


References of Note
The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure.

Conclusion

Examiner has cited particular columns, line numbers, references, or figures in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses to fully consider the reference in entirety, as potentially teaching all or part of the claimed invention. See MPEP §§ 2141.02 and 2123.

Contact Information


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOSSAIN MORSHED whose telephone number is (571)272-3335.  The examiner can normally be reached on Monday - Friday 8AM - 5PM. The fax number and the email address for the examiner is (571)273-3335 and hossain.morshed@uspto.gov. Please note that an applicant can send email messages to the examiner but the examiner cannot send email messages to the applicant without written authorization from the applicant. An applicant can authorize the examiner for email communication by mentioning the following in an email, “According to MPEP 502.03, recognizing that Internet communications are not secure, I hereby authorize the examiner to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on (571)272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOSSAIN M MORSHED/Primary Examiner, Art Unit 2191                                                                                                                                                                                                        February 22, 2021